NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL
                                                OF FLORIDA
                                                SECOND DISTRICT

BLOOMINGDALE TRAILS                             )
HOMEOWNERS' ASSOCIATION, INC.,                  )
                                                )
             Appellant,                         )
                                                )
v.                                              )      Case No. 2D18-2547
                                                )
BANK OF NEW YORK MELLON, f/k/a                  )
BANK OF NEW YORK, as Trustee for                )
the Certificate Holders CWABS, Inc.             )
Asset-Backed Notes, Series 2006-SD1,            )
                                                )
             Appellee.                          )
                                                )

Opinion filed May 10, 2019.

Appeal from the Circuit Court for
Hillsborough County; Sandra Taylor,
Associate Senior Judge.

Leslie M. Conklin, Clearwater, for Appellant.

Dariel Abrahamy of Greenspoon
Marder LLP, Boca Raton, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and CASANUEVA and BADALAMENTI, JJ., Concur.